Citation Nr: 0615297	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-27 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for inactive tuberculosis 
with involvement of the thoracic spine at T4 with 
degenerative disc disease, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
August 1960.  

This matter comes before the Board of Veterans' Appeals from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

During his October 2005 travel board hearing the veteran 
claimed entitlement to service connection for cervical and 
lumbar spine disorders.  Additionally, in December 2004 VA 
outpatient records he appears to claim entitlement to service 
connection for depression secondary to his service connected 
disorders.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran essentially contends that the evaluation 
currently assigned to his service-connected inactive 
tuberculosis, with T-4 involvement and degenerative disc 
disease, does not accurately reflect its current severity.  

The provisions of 38 U.S.C.A. § 5103A(d) (West 2002) require 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  

The United States Court of Appeals for Veterans Claims has 
held that when a veteran-claimant alleges that his service-
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment, particularly if there is no additional 
medical evidence which addresses the level of impairment of 
the disability since the previous examination.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity).  At 
his October 2005 hearing before the undersigned, the veteran 
testified that his service-connected thoracic spine 
disability had become "worse" following his most recent VA 
examination.  Hence, the veteran should be scheduled for a 
new examination.

Further, the veteran testified in October 2005 that he was 
being treated at the Mather, California VA medical facility.  
Review of the claims file shows that the most recent VA 
medical records on file are dated in August 2005.  Hence, 
there appear to be pertinent medical records that have yet to 
be associated with the claims file.  Additional development 
is therefore required.  38 U.S.C.A. § 5103.

Also at his October 2005 hearing, the veteran indicated that 
he had been treated at the "Southern Memorial Hospital" 
since his January 2004 VA examination.  Records showing 
treatment afforded the veteran at the "Sutter Medical 
Foundation" are on file; however, the most recent one is 
dated in August 2005.  It does not appear that any attempt 
has been made to obtain records dated since then.  Such 
records may contain information bearing on the veteran's 
claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates for the claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain all records 
associated with the veteran's treatment 
at the Mather, California VA medical 
facility for the period since August 
2005.  If, after making reasonable 
efforts, the RO cannot locate the medical 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  With the veteran's cooperation, the 
RO should obtain for the record copies of 
the complete records of treatment he 
received at the Sutter Medical Foundation 
since January 2005.  If these records 
cannot be obtained, the attempt to obtain 
them should be documented for the record.

4.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations.  Send the claims folder to 
the examiners for review in conjunction 
with the examinations.  All indicated 
tests and studies as deemed appropriate 
by the examiners and as indicated in the 
latest AMIE worksheet for rating thoracic 
spine disorders must be accomplished and 
all clinical findings should be reported 
in detail.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant 


has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



